UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7151



ELMORE MCLEMORE, a/k/a Billy Molden,

                                           Petitioner - Appellant,

          versus


P. PITZER, BOP Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.




                            No. 98-7152



ELMORE MCLEMORE, a/k/a William McGinnis, a/k/a
Billy Molden,

                                           Petitioner - Appellant,

          versus


P. PITZER, BOP Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-2183-S, CA-98-2204-S)



Submitted:   December 17, 1998          Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elmore McLemore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated cases, Elmore McLemore appeals from dis-

trict court orders dismissing his petitions filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1998), as barred by the one-year

limitations period of 28 U.S.C.A. § 2244(d)(1) (West Supp. 1998).

In 98-7151, McLemore’s Maryland conviction for theft became final

in 1988, when he did not note an appeal from his guilty plea.    He

filed his federal habeas petition on July 7, 1998.     McLemore had

until April 23, 1997 to file his § 2254 petition.      See Brown v.

Angelone, 150 F.3d 370 (4th Cir. 1998).   Even excluding the period

tolled while McLemore pursued his state post-conviction remedies,

28 U.S.C. § 2244(d), his petition was time-barred.      In 98-7152,

McLemore’s Maryland conviction for battery became final in 1987,

when he did not note an appeal from his guilty plea.    The federal

petition was filed on July 9, 1998.     Again excluding the period

during which McLemore pursued his state post-conviction remedies,

this petition was time-barred.   Accordingly, we deny a certificate

of appealability and dismiss the appeals on the reasoning of the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED




                                 3